8DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on March 3, 2021.
Claims 1-19 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida (U.S. Pub. No. 2013/0215458 A1).
With regard to claim 1, the claim is drawn to an image forming apparatus (see Machida, i.e. in fig. 1, 2 and etc., disclose the image forming apparatus 10) comprising:
an image forming unit configured to form an image on a recording medium (see Machida, i.e. in Fig. 2, discloses the image forming unit 106); 
a storage configured to store setting data (see Machida, i.e. in Fig. 2-3, discloses the storage unit 102, and further in para. 28-29, disclose that “[0028] The storage unit 102 stores a control program or data of the image forming apparatus 10 and is also used as a work memory of the control unit 100. The program may be stored in an information storage medium, such as an optical disc, a magnetic disk, a magnetic tape, a magneto-optical disk, or a flash memory, and then provided to the image forming apparatus 10, or it may be provided to the image forming apparatus 10 through a data communication unit, such as the Internet. Next, an example of the data stored in the storage unit 102 will be described…”); 
a network connector configured to connect to a file server, which stores updating data used to update a content of the setting data, through a network (see Machida, i.e. in Fig. 2-3, discloses the communication unit 104, and further in para. 31, discloses that “[0031] The communication unit 104 includes a network card and is connected to the intranet through the network card. The communication unit 104 performs data communication with another apparatus (for example, another image forming apparatus 10 or a computer) connected to an intranet and performs data communication with the management server 20 through the firewall 4 and the network 2”); and 
a controller configured to control the image forming unit based on the content of the setting data (see Machida, i.e. in Fig. 2, disclose the control unit 100, and in para. 30, discloses that “[0030] The control unit 100 refers to content stored in the access date and time storage table and performs the content of the process associated with the access date and time when the access date and time stored in the access date and time storage table arrives”), 
wherein the setting data contains access time information about an access time when the image forming apparatus is to access the updating data stored in the file server (see Machida, i.e. in Fig. 3 and in para. 29, discloses that “[0029] FIG. 3 shows an example of an access date and time storage table stored in the storage unit 102. As shown in FIG. 3, the access date and time storage table store a process ID for identifying a process, the content of the process, a timing designation type, and an access date and time so as to be associated with each other. The content of the process is data in which the content of the process for the management server 20 is described. For example, a process command to download the update program or a process command to upload the log information may be described in the content of the process. The timing designation type is data indicating an access type (user designation type) in which the access date and time to the management server 20 is set on the basis of the designation of the user or an access type (device designation type) in which the access date and time is mechanically set by the device. The access date and time is information indicating the date and time when the content of the process is performed. When the timing designation type is the device designation type, the image forming apparatus 10 may determine the access date and time according to a predetermined criterion (for example, a randomly selected time or a predetermined time). An access date and time setting process performed when the timing designation type is the user designation type will be described below”), 
wherein the controller is configured to perform an update process including: 
	transmit, through the network connector, an acquisition request for the updating data to the file server based on the access time indicated by the access time information (see Machida, i.e. in Fig. 6A, step S1101 and in para. 40, discloses that “[0040] As shown in FIG. 6A, the image forming apparatus 10 accesses the management server 20 and requests the management server 20 to register the image forming apparatus 10 as a management target (S1101)…”; in addition, also see in Fig. 6B, step S1115, image forming apparatus 10 sending request to the management server 20); 
	acquire, through the network connector, the updating data transmitted from the file server in response to the acquisition request, and update the content of the setting data based on the updating data (see Machida, i.e. in para. Fig. 6A, steps S1102-S1108 and in para. 40-42, disclose that “The management server 20 registers the image forming apparatus 10 (S1102) and transmits the dispersion duration designation data (see FIG. 5) to the registered image forming apparatus 10 (S1103). The image forming apparatus 10 stores the dispersion duration designation data (see FIG. 5) received from the management server 20 (S1104). [0041] For example, when receiving a request to set the date and time when access to the management server 20 is performed from the user in order to download an update program and update the image forming apparatus 10 (S1106), the image forming apparatus 10 displays an access date and time setting screen (see FIG. 7) (S1107). [0042] FIG. 7 shows an example of the access date and time setting screen. As shown in FIG. 7, the content of the process and an input field for designating the access date and time are displayed on the access date and time setting screen. When a "decision" button on the setting screen is pressed after the date and time is input to the access date and time input field and the designated access date and time to the management server 20 is received from the user (S1108), the image forming apparatus 10 specifies a dispersion duration corresponding to the designated date and time (designated date and time) on the basis of the dispersion duration designation data stored in S1104 (S1109)”; further in Fig. 6B, step S1116 and in para. 50, discloses that “[0050] The management server 20 transmits data corresponding to the request transmitted from the image forming apparatus 10 to the image forming apparatus 10 (S1116). The image forming apparatus 10 performs the process based on the data transmitted from the management server 20 (S1117). The above is the flow of the process according to the first example”), and 
wherein, in the update process, the controller transmits the acquisition request to the file server at a time different from the access time represented by the access time information by a particular time (see Machida, i.e. in Fig. 3, para. 29 and etc., disclose that “…the image forming apparatus 10 may determine the access date and time according to a predetermined criterion (for example, a randomly selected time or a predetermined time). An access date and time setting process performed when the timing designation type is the user designation type will be described below”, and further in Fig. 7 and in para. 42, discloses that “[0042] FIG. 7 shows an example of the access date and time setting screen. As shown in FIG. 7, the content of the process and an input field for designating the access date and time are displayed on the access date and time setting screen. When a "decision" button on the setting screen is pressed after the date and time is input to the access date and time input field and the designated access date and time to the management server 20 is received from the user (S1108), the image forming apparatus 10 specifies a dispersion duration corresponding to the designated date and time (designated date and time) on the basis of the dispersion duration designation data stored in S1104 (S1109)”). 
With regard to claim 2, the claim is drawn to the image forming apparatus according to claim 1, wherein the updating data acquired in the update process is configured to include time update data indicating update of the access time represented by the access time information with an updated time different from the access time (see Machida, i.e. the illustrations in Fig. 3, 7, 9 and etc.), and 
wherein the controller is configured to perform: 
	a time update process of updating the access time information included in the setting data based on the time update data when receiving the updating data (see Machida, i.e. in Fig. 11B, step S3115, and in para. 68, discloses that “[0068] Then, as shown in FIG. 11B, when the access date and time stored in the access date and time storage table does not arrive (S3115: N), the image forming apparatus 10 waits. When the access date and time stored in the access date and time storage table comes (S3115: Y), the image forming apparatus 10 transmits a request to the management server 20 on the basis of the content of the process associated with the access date and time (S3116)…”); and 
	transmitting, in the update process, the acquisition request at a transmission time different from an updated access time, which is a time represented by the updated access time information, by the particular time (see Machida, i.e. in para. 68, discloses that “…When the access date and time stored in the access date and time storage table comes (S3115: Y), the image forming apparatus 10 transmits a request to the management server 20 on the basis of the content of the process associated with the access date and time (S3116)…”).
With regard to claim 5, the claim is drawn to the image forming apparatus according to claim 1, wherein, if the updating data acquired in the update process includes time update data indicating update of the access time represented by the access time information with an updated time different from the access time by a particular time, the controller transmits the acquisition request at the updated time when performing the update process next time (see Machida, i.e. in Fig. 7-8, and in para. 42, disclose that “[0042] FIG. 7 shows an example of the access date and time setting screen. As shown in FIG. 7, the content of the process and an input field for designating the access date and time are displayed on the access date and time setting screen. When a "decision" button on the setting screen is pressed after the date and time is input to the access date and time input field and the designated access date and time to the management server 20 is received from the user (S1108), the image forming apparatus 10 specifies a dispersion duration corresponding to the designated date and time (designated date and time) on the basis of the dispersion duration designation data stored in S1104 (S1109)…”).
With regard to claim 6, the claim is drawn to the image forming apparatus according to claim 1, wherein, if the updating data acquired in the update process includes time update data indicating update of the access time represented by the access time information with an updated time different from the access time by a particular time, the controller updates the access time information, such that the access time information represents the updated time, to transmit the acquisition request at the updated time when performing the update process next time (see Machida, i.e. in Fig. 6A and in para. 40-42, discloses that “[0040] As shown in FIG. 6A, the image forming apparatus 10 accesses the management server 20 and requests the management server 20 to register the image forming apparatus 10 as a management target (S1101). The management server 20 registers the image forming apparatus 10 (S1102) and transmits the dispersion duration designation data (see FIG. 5) to the registered image forming apparatus 10 (S1103). The image forming apparatus 10 stores the dispersion duration designation data (see FIG. 5) received from the management server 20 (S1104). [0041] For example, when receiving a request to set the date and time when access to the management server 20 is performed from the user in order to download an update program and update the image forming apparatus 10 (S1106), the image forming apparatus 10 displays an access date and time setting screen (see FIG. 7) (S1107). [0042] FIG. 7 shows an example of the access date and time setting screen. As shown in FIG. 7, the content of the process and an input field for designating the access date and time are displayed on the access date and time setting screen. When a "decision" button on the setting screen is pressed after the date and time is input to the access date and time input field and the designated access date and time to the management server 20 is received from the user (S1108), the image forming apparatus 10 specifies a dispersion duration corresponding to the designated date and time (designated date and time) on the basis of the dispersion duration designation data stored in S1104 (S1109)”). 
With regard to claim 7, the claim is drawn to the image forming apparatus according to claim 1, wherein the controller determines the particular time used by the image forming apparatus based on a random number (see Machida, i.e. in para. 29, discloses that “…When the timing designation type is the device designation type, the image forming apparatus 10 may determine the access date and time according to a predetermined criterion (for example, a randomly selected time or a predetermined time). An access date and time setting process performed when the timing designation type is the user designation type will be described below”). 
With regard to claim 8, the claim is drawn to the image forming apparatus according to claim 7, wherein a plurality of the multiple image forming apparatuses are connected to the file server, and wherein the controller of each of the plurality of the multiple forming applauses determines the particular time based on a random number (see Machida, i.e. in fig. 1, illustrates a plurality of image forming apparatuses 10 are connected to the management server 20; and further in para. 29, disclose that “…When the timing designation type is the device designation type, the image forming apparatus 10 may determine the access date and time according to a predetermined criterion (for example, a randomly selected time or a predetermined time). An access date and time setting process performed when the timing designation type is the user designation type will be described below”). 
With regard to claim 9, the claim is drawn to the image forming apparatus according to claim 1, wherein the controller performs: 
creating, in the file server, a log file to which identification information of the image forming apparatus is attached (see Machida, i.e. in fig. 6A, step S1101, and in para. 40, discloses that “[0040] As shown in FIG. 6A, the image forming apparatus 10 accesses the management server 20 and requests the management server 20 to register the image forming apparatus 10 as a management target (S1101). The management server 20 registers the image forming apparatus 10 (S1102) and transmits the dispersion duration designation data (see FIG. 5) to the registered image forming apparatus 10 (S1103). The image forming apparatus 10 stores the dispersion duration designation data (see FIG. 5) received from the management server 20 (S1104)”); and 
when the content of the setting data is updated by the data of the updating data, recording an update log about the updated content in the log file (see Machida, i.e. in para. 25, discloses that “…In this exemplary embodiment, the image forming apparatus 10 uploads data, such as log information, to the management server 20 or downloads data, such as an update program, from the management server 20 periodically or at a designated time. Next, the structure of the image forming apparatus 10 and the management server 20 will be described”). 
With regard to claim 12, the claim is drawn to the image forming apparatus according to claim 1 configured to form the image in accordance with an electrophotographic image forming method (see Machida, i.e. in para. 32, discloses that “[0032] The image forming unit 106 forms an image on a print medium according to an image formation command (print job) input from the control unit 100. For example, the image forming unit 106 may form an image using a laser printing method or an ink-jet printing method”). 
With regard to claim 13, the claim is drawn to a setting file management system (see Machida, i.e. in Fig. 1, disclose the apparatus management system 1) comprising: 
a file server configured to store updating data used to update a content of setting data (see Machida, i.e. in Fig. 1, disclose the management server 20); and 
an image forming apparatus comprising: an image forming unit configured to form an image on a recording medium; a storage configured to store the setting data; a network connector configured to connect to the file server through a network; and a controller configured to control the image forming unit based on the content of the setting data, wherein the setting data contains access time information indicating an access time when the image forming apparatus is to access the updating data stored in the file server, wherein the image forming apparatus transmits, through the network connector, an acquisition request for the updating data to the file server based on the access time indicated by the access time information, wherein the file server transmits, to the image forming apparatus, the update file in response to the acquisition request, and wherein the image forming apparatus performs: updating the access time by data of the updating data received from the file server (see the discussions of claim 1 set forth above relating to “image forming apparatus”, also incorporated by reference herein;); and 
	transmitting the acquisition request to the file server at a time different from the access time indicated by the access time information by a particular time (see Machida, i.e. in para. 68, discloses that “…When the access date and time stored in the access date and time storage table comes (S3115: Y), the image forming apparatus 10 transmits a request to the management server 20 on the basis of the content of the process associated with the access date and time (S3116)…”). 
Allowable Subject Matter
With regard to Claim 3-4 and 10-11, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Machida, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming apparatus according to claim 2, wherein, in the update process, the controller is configured to perform: a determining process of determining the transmission time different from the updated access time by the particular time; and transmitting, in the update process, the acquisition request at the transmission time determined in the determining process”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Machida.
With regard to claim 4, the claim is depending directly or indirectly from the independent Claim 3, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 10, the closest prior arts of record, Machida, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming apparatus according to claim 9, wherein the controller performs: acquiring a list of the log files stored in the file server, the log files being created by multiple image forming apparatuses including the image forming apparatus and at least one other image forming apparatus; and determine the particular time based on an order of the image forming apparatus in the list according to the identification information”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Machida.
With regard to claim 11, the claim is depending directly or indirectly from the independent Claim 10, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 3-4 and 10-11 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujisawa (U.S. Pat/Pub No. 2012/0117113 A1) disclose an invention relates to an information processing apparatus that is connected to a network and that has a history control function for controlling an access to a file (image data etc.) that is exchanged with another apparatus on the network, and also relates to a control method for the information processing apparatus. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675